                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 NOELLE L. MAYES,                       :
     Plaintiff,                         :
                                        :        No. 3:18-CV-429 (VLB)
         v.                             :
                                        :
 CITY OF NEW HAVEN, NEW                 :         March 25, 2019
 HAVEN POLICE DEPARTMENT,               :
 LESLEE WITCHER, STEVE                  :
 MCMORRIS, ENDRI DRAGOI,                :
 GLEN OLIWA,                            :
       Defendants.                      :

MEMORANDUM OF DECISION ON DEFENDANTS’ MOTION TO DISMISS [DKT. 18]

        Before the Court is the Motion to Dismiss filed by Defendants City of New

Haven, New Haven Police Department, Leslee Witcher, Steve McMorris, Endri

Dragoi, and Glen Oliwa (collectively “Defendants”). [Dkt. 18]. Plaintiff Noelle L.

Mayes (“Plaintiff” or “Mayes”) brings this action for declaratory relief, injunctive

relief, and damages for alleged violations of her Fourth Amendment rights. [Dkt.

30-1 (Amended Complaint). For the following reasons, Defendants’ Motion to

Dismiss is GRANTED.

   I.         Background

        The following facts are taken from the Amended Complaint. [Dkt. 30-1].

The facts alleged in the Amended Complaint are taken as true and construed in

the light most favorable to Plaintiff for the purpose of a motion to dismiss. See

Conley v. Gibson, 355 U.S. 41, 45-46 (1957). The assumption of truth applied to

the factual allegations does not apply to any legal conclusions or unsupported

characterizations of facts. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).



                                                                                       1
       Plaintiff Noelle L. Mayes is a resident of Branford, Connecticut and resided

in Branford, Connecticut at all times relevant to this action. [Dkt. 30-1, ¶ 6].

Defendants Officers Leslee Witcher, Steven McMorris, E. (Endri)1 Dragoi, and

Glen Oliwa were, at all times relevant to this action, police officers employed by

Defendant City of New Haven and Defendant New Haven Police Department. [Id.

at ¶ 7].

       On November 16, 2016, at or around 4:55 PM, Officer Oliwa was dispatched

to 74 Day Street, New Haven, due to a harassment complaint. [Dkt. 30-1, ¶ 12].

Resident LaJeffies Hill told Officer Oliwa that Plaintiff was harassing Hill. [Id. at ¶

13]. Hill is a resident of a public housing community. [Id. at ¶ 26]. Hill stated that

Mayes harassed Hill through Facebook and text messages and that Mayes had

“come to [Hill’s] home and made a video telling Hill to come outside and fight.”

[Id. at ¶ 14]. Hill identified no witnesses to the video and did not show the police.

[Id. at 15]. Hill completed a “victim account report.” [Id. at ¶ 17].

       Officer Oliwa submitted an application for a warrant for Plaintiff’s arrest.

[Dkt. 30-1, at ¶ 16]. Officer Oliwa also conducted “a Connecticut State Police

Records check which showed that Noelle Mayes was not incarcerated at the time

of this incident.” [Id. at ¶ 18]. On the warrant application, Officer Oliwa wrote “I

did not attempt to contact Mayes, as previous attempts by Hill and the police to

contact her have resulted in an escalation in threats towards Hill.” [Id. at ¶ 16].

Officer Oliwa did not further investigate the statements from Hill that Mayes had



1The Court takes judicial notice of the fact that “E. Dragoi” in Plaintiff’s Amended
Complaint refers to “Endri Dragoi.” See [Dkt. 19 (Memorandum in Support of
Defendants’ Motion to Dismiss) at 1].
                                                                                       2
sent her threatening Facebook and text messages. [Id. at ¶¶ 21, 22, 24]. Officer

Oliwa also did not further investigate Hill’s statements that Mayes had traveled to

Oliwa’s home “threatening to fight her.” [Id. at ¶ 26]. Following Officer Oliwa’s

response to the complaint at 74 Day Street, Plaintiff was arrested for “threatening,

breach of the peace, and harassment 2nd degree.” [Id. at ¶ 29].

      Following this arrest, Officer Steve McMorris contacted Plaintiff. [Dkt. 30-1,

¶ 32]. Officer McMorris told Plaintiff that Hill attempted to file another complaint

against Plaintiff. [Ibid.] Plaintiff provided Officer McMorris “with videos and real

messages” suggesting that Hill was actually harassing Plaintiff. [Ibid.] Officer

McMorris advised Plaintiff to change her number and told Plaintiff that “he would

speak to a supervisor and make sure her side was documented in the complaint.”

[Ibid.] On December 5, 2016, Plaintiff changed her phone number. [Id. at ¶ 33].

On December 14, 2016, Plaintiff again changed her phone number. [Ibid.]

Plaintiff Provided Officer McMorris with her updated phone number both times it

was changed. [Ibid.]

      On December 15, 2016, at 4:25 PM, Officer Dragoi was dispatched to 74 Day

Street due to a harassment complaint. [Dkt. 30-1, ¶ 30]. At 74 Day Street, Officer

Dragoi also spoke with LaJeffies Hill, who told Officer Dragoi that Plaintiff was

harassing Hill through Facebook and text messages. [Id. at 30]. In the arrest

warrant, Officer Dragoi wrote that “LaJeffies Hill was in fear for her safety due to

seeing Mayes drive down the street she lives on.” [Id. at ¶ 31]. The harassment

that was the subject of this complaint came from a phone number which no

longer belonged to Plaintiff. [Id. at ¶ 34]. In Officer Dragoi’s report of the second



                                                                                       3
arrest, he did not include “the report made by Officer McMorris documenting

Mayes’ account of the harassment she endured at the hand of LaJeffies Hill.” [Id.

at ¶ 35].

       On January 21, 2017, at or around 7:30 AM, Officer Witcher was dispatched

to an address in New Haven to respond to a harassment complaint. [Dkt. 30-1, ¶

44]. “Victim #1,”2 LaJeffies Hill, told Officer Witcher that Hill “had a protective

order…against Noelle Mayes.” [Ibid.] Hill told Officer Witcher that more than one

day prior to the complaint, Plaintiff “came to her house yelling through the mail

slot that she was a whore and told her to come outside so she could beat her

ass.” [Id. at ¶ 45]. Hill told Officer Witcher that Hill felt “scared and threatened”

by Plaintiff’s actions, and that Hill “stated she called the police numerous times

and nothing was done.” [Ibid.] Hill stated that Plaintiff “had posted negative and

derogatory things about her on Facebook suggesting she is a prostitute and has

her home address online where people could come to her home at all hours of the

night.” [Id. at ¶ 46]. Furthermore, Hill stated that “she feared for her life and her

children’s lives because [Plaintiff] is crazy and will do anything to destroy her

life.” [Id. at ¶ 47].

       On January 26, 2017, Officer Witcher stated that she conducted a records

check for the name “Noelle Mayes.” [Dkt. 30-1, ¶ 48]. Officer Witcher applied for

an arrest warrant, stating in the warrant application “that Noelle Mayes has a

criminal restraining order against her” and not “a protective order as previously




2Given later references to Hill in the Complaint, the Court concludes that “Victim
#1” refers to LaJeffies Hill.
                                                                                        4
stated.” [Ibid.] The application also stated that “the restraining order expires

Nov. 21, 2017.” [Ibid.] The application stated that probable cause existed to

arrest Plaintiff for “criminal violation of restraining order, harassment 2nd and

threatening 2nd.” [Id. at ¶ 49].

         The protected order to which Officer Witcher referred actually stated the

name “Noel Dubios [sic].” [Id. at 56]. Plaintiff has never changed her last name

to “Dubios.” [Id. at ¶ 58]. There was not a criminal restraining order under the

name “Noelle Mayes” with the birthdate “12-19-1984” as of January 26, 2017 or at

any other time. [Id. at ¶ 57]. Plaintiff is not related to Hill, never lived with Hill,

and is not an ex-partner of Hill’s. [Id. at ¶ 60].

         Plaintiff timely filed a letter of intent with the office of the Mayor of the City

of New Haven, which letter set forth the facts underlying this action. [Dkt. 30-1, ¶

10].

   II.      Legal Standard

         In reviewing a pro se complaint, the court must assume the truth of the

allegations, and interpret them liberally to “raise the strongest arguments [they]

suggest[].” Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007); Sykes v. Bank of Am.,

723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d

Cir. 2010) (discussing special rules of solicitude for pro se litigants). Although

detailed allegations are not required, the complaint must include sufficient facts to

afford the defendants fair notice of the claims and the grounds upon which they

are based and to demonstrate a right to relief. Bell Atlantic v. Twombly, 550 U.S.

544, 555-56 (2007). To survive a motion to dismiss, a plaintiff must plead “enough
                                                                                              5
facts to state a claim to relief that is plausible on its face.” Id. at 570. “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In considering a motion to

dismiss for failure to state a claim, the Court should follow a “two-pronged

approach” to evaluate the sufficiency of the complaint. Hayden v. Paterson, 594

F.3d 150, 161 (2d Cir. 2010). “A court ‘can choose to begin by identifying pleadings

that, because they are no more than conclusions, are not entitled to the assumption

of truth.’” Id. (quoting Iqbal, 556 U.S. at 679). “At the second step, a court should

determine whether the ‘well-pleaded factual allegations,’ assumed to be true,

‘plausibly give rise to an entitlement to relief.’” Id. (quoting Iqbal, 556 U.S. at 679).

“The plausibility standard is not akin to a probability requirement, but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S.

at 678 (internal quotations omitted).

      Rule 8(a) provides that a pleading must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Twombly, 550 U.S. at 570. A claim

is “facially plausible” when “the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.




                                                                                       6
   III.      Discussion


          Plaintiff asserts five causes of action. In the first three counts, Plaintiff

brings claims for malicious prosecution and false arrest against Defendants Glen

Oliwa, Endri Dragoi, and Leslee Witcher for allegedly violating Plaintiff’s Fourth

and Fourteenth Amendment rights by arresting Plaintiff without probable cause.

[Dkt. 30-1, ¶¶ 62-76]. In her fourth count, Plaintiff brings a cause of action for

“obstruction of justice in violation of the Brady Rule” against Defendant Steve

McMorris. [Id. at ¶¶ 77-81]. In plaintiff’s fifth count, she brings a cause of action

against the City of New Haven for failure to properly train and supervise its

officers. [Id. at ¶¶ 82-85].


          A. Claim Against Defendant City of New Haven Police Department


          Defendant argues that a municipal police department is not subject to suit

under 42 U.S.C. § 1983 because it is not a municipality nor a “person” within the

meaning of § 1983. [Dkt. 19, at 4]. Defendant is correct that the New Haven police

department is not subject to suit under the statute. See Nicholson v. Lenczewski,

356 F.Supp.2d 157, 163-64 (D. Conn. 2005). Therefore, all claims against the New

Haven Police Department are dismissed.


          B. Claim Against the City of New Haven


          In order to bring a claim against a municipality, a plaintiff must prove that

the alleged unconstitutional act “implements or executes a policy, statement,

ordinance, regulation, or decision officially adapted and promulgated by the

body’s officers,” or that the alleged act is “visited pursuant to governmental

                                                                                          7
‘custom’ even though such a custom has not received formal approval through

the body’s official decision making channels.” Monell v. New York City

Department of Social Services, 436 U.S. 658, 690-91 (1978). A municipality is not

liable for every act of its employees under a “respondeat superior” theory. Id. at

690; Atwood v. Town of Ellington, 468 F.Supp.2d 340, 353 (D. Conn. 2007). While

Plaintiff need not identify in detail the relevant policy or custom, “some degree of

specificity is required.” Thurman v. City of Torrington, 595 F.Supp. 1521, 1530 (D.

Conn. 1984). Furthermore, to sustain a claim under § 1983 against a municipality,

a plaintiff must show a “direct causal link between a municipal policy or custom,

and the alleged constitutional deprivation.” City of Canton v. Harris, 489 U.S. 378,

385 (1989). When the alleged “policy or custom” is a failure to train employees, a

plaintiff must allege that the failure to train amounts to “deliberate indifference to

the rights of persons” who came into contact with the untrained employees.

Connick v. Thompson, 563 U.S. 51, 61 (2011).


      Plaintiff does not provide facts to support the inference that the City of New

Haven did not adequately train or supervise its employees. Plaintiff alleges no

policy, directive, order, or custom that caused the alleged deprivation of

Plaintiff’s constitutional rights. Plaintiff also does not plead any facts supporting

the inference that the City’s training or supervision of the Defendant Officers

shows “deliberate indifference” to Plaintiff’s constitutional rights. Without

identifying that causal link, Plaintiff cannot bring this claim against the City.

Plaintiff alleges only that because she was arrested three times without probable

cause, the City “should be accountable.” [Dkt. 30-1, ¶ 84]. Plaintiff also alleges


                                                                                     8
that “the City of New Haven is also at fault for the pattern of arrests without

probable cause and not properly training these officers on evidence,

investigation, and basic human rights.” [Dkt. 30-1, ¶ 61]. Plaintiff does not

explain what additional training the City should have provided and identifies no

omission in the City’s training. Even construing Plaintiff’s Amended Complaint

liberally, as the Court is required to do, the Amended Complaint does not support

a cause of action against the City of New Haven. All claims against the City of

New Haven are dismissed.


      C. Claims Against Police Officers

                 1. Claims Against Officers Glen Oliwa, Endri Dragoi, Leslee

                    Witcher for Malicious Prosecution and False Arrest

                    a. False Arrest


      Plaintiff alleges a pattern of incidents between herself and Ms. Hill that

frequently involve the New Haven police. Officers investigate potential crimes in

order to establish probable cause. Where probable cause has been established,

the officer is empowered to make an arrest. Ricciuti v. N.Y.C. Transit Authority,

124 F.3d supra. at 128 (2d Cir. 1997). Thus, if an officer finds probable cause, the

officer no longer has a duty to conduct further investigation. Plaintiff alleges that

the officers should have more fully investigated the statements made by Ms. Hill

to verify if Hill or Plaintiff was in the right. However, each time Plaintiff was

arrested, the police officer’s duty was only to determine whether probable cause

existed for that arrest. Once an officer had probable cause and obtained a

warrant, the arrests were lawful.

                                                                                       9
         To sustain her claim for the constitutional tort of false arrest under § 1983,

Plaintiff must plead a cause of action for false arrest under Connecticut law. See

Russo v. City of Bridgeport, 479 F.3d 196, 203 (2d Cir. 2007) (“In analyzing claims

alleging the constitutional tort of false arrest, we have generally looked to the law

of the state in which the arrest occurred.”) (internal quotation marks omitted). A

plaintiff cannot sustain a claim for false arrest where probable cause existed for

the arrest. Russo, 479 F.3d at 196; see also Weyant v. Okst, 101 F.3d 845, 852 (2d

Cir. 1966) (“The existence of probable cause to arrest constitutes justification and

is a complete defense to an action for false arrest, whether that action is brought

under state law or under § 1983.”). “Probable cause to arrest exists when the

officers have knowledge or reasonably trustworthy information of facts and

circumstances that are sufficient to warrant a person of reasonable caution in the

belief that the person to be arrested has committed or is committing a crime. . . .

Federal courts evaluate probable cause in the light of the totality of the

circumstances.” Frey v. Maloney, 476 F.Supp.2d 141, 150 (D. Conn. 2007)

(internal citations and quotation marks omitted). The amount of evidence

required to establish probable cause “need not reach the level of evidence

necessary to support conviction. . . .” U.S. v. Fisher, 702 F.2d 372, 375 (2d Cir.

1983).


                         i. The Warrants Create a Presumption of Probable Cause


         At the outset, the Court emphasizes that Plaintiff alleges Defendant

Officers obtained arrest warrants prior to the disputed arrests. [Dkt. 30-1, ¶¶ 18,

28, 34-35, 48-49]. If an arrest is conducted pursuant to a warrant issued by a

                                                                                     10
neutral magistrate, it is “objectively reasonable for the officers to believe there

was probable cause.” Golino v. City of New Haven, 950 F.2d 864, 870 (2d Cir.

1991) (quoting U.S. v. Ventresca, 380 U.S. 102, 109 (1965)). A plaintiff alleging that

a warrant was issued on less than probable cause faces a “heavy burden” and

must make a “substantial preliminary showing that the affiant knowingly and

intentionally, or with reckless disregard for the truth, made a false statement in

his affidavit and that the allegedly false statement was necessary to the finding of

probable cause.” Golino, 950 F.2d at 870 (internal quotation marks and citation

omitted).


      Plaintiff identifies no false statements on the warrant applications

preceding her first two arrests. Plaintiff alleges that her third arrest was based, in

part, on erroneous evidence of a “protective order” from a records check

conducted by Officer Witcher. [Dkt. 30-1, ¶¶ 48-49]. Plaintiff also alleges that

Officer Witcher applied for the third warrant citing probable cause to arrest for

“Harassment 2nd and Threatening 2nd.” [Id. at ¶ 49]. The Court examines

whether Plaintiff’s pleadings regarding her third arrest constitute a “substantial,

preliminary showing” that Officer Witcher knowingly or with reckless disregard

for the truth included material falsehoods on the warrant application.


      When a plaintiff challenges the validity of a warrant based on alleged false

statements, the plaintiff must make a “substantial preliminary showing” that the

officer knowingly and intentionally, or with reckless disregard for the truth, made

a material false statement in applying for the warrant. Rivera v. United States, 928

F.2d 592, 604 (2d Cir. 1991) (internal citations and quotation marks omitted).

                                                                                      11
“Unsupported conclusory allegations of falsehood or material omission” cannot

overcome the presumption of a warrant’s validity; the plaintiff must make

“specific allegations” supported by an offer of proof.” Velardi v. Walsh, 40 F.3d

569, 573 (2d Cir. 1994). In other words, it is not enough to merely allege that there

were errors in a warrant affidavit, because “misstatements or omissions caused

by ‘negligence or innocent mistake[s]’ " do not rise to the level or knowingly false

statements or statements made with reckless disregard for the truth. U.S. v.

Rajaratnam, 719 F.3d 1139, 153 (2d Cir. 2013), cert. denied, 573 U.S. 916.


      Plaintiff pleads no facts supporting the inference that Officer Witcher or

any of the named officers knowingly or intentionally made false statements on

the arrest warrant affidavits. Plaintiff alleges that the police were called three

times by a resident complaining of threatening statements and messages from

Plaintiff. [Dkt. 30-1, ¶¶ 12-14, 30-31, 48-49]. The complaint contains a number of

conclusory allegations that the officers were “overzealous,” arrested plaintiff with

“no evidence,” “fabricated” information, and “knew that a crime was being

committed and made a decision to become an accessory after the fact.” [Dkt. 30-

1, ¶¶ 26, 39, 51-52]. Besides these statements, Plaintiff does not provide any

specific facts that allow the Court to conclude that Defendant Officers “knowingly

and intentionally, or with reckless disregard for the truth” made false statements

on the arrest warrants.


      To show that Officer Witcher was lying or “fabricating” evidence, Plaintiff

must show not only that the information was false, but also either that Officer

Witcher intended to put the false information in the warrant application, or that

                                                                                     12
Officer Witcher cared so little about whether the information was true that her

writing the affidavit was “reckless.” At most, the Amended Complaint shows that

Officer Witcher’s records check should have been more thorough. See [Dkt. 30-

1, ¶¶ 48-49, 56-58].


      Even assuming the truth of Plaintiff’s allegations that Officer Witcher

knowingly lied on the warrant affidavit, Plaintiff still has not alleged a claim for

false arrest because Plaintiff needs to plead facts showing that the warrant would

not have been approved without the alleged lies. See U.S. v. Martin, 426 F.3d 68,

73 (2d Cir. 2005). To determine whether false statements on an affidavit are

material, the Court looks at whether a hypothetical warrant that did not include

the falsehood would still have been approved. Escalera v. Lunn, 361 F.3d 737,

743 (2d Cir. 2004). Plaintiff notes that the warrant was based not only on the

alleged violation of the protective order, but also on Ms. Mayes’s alleged

harassing and threatening behavior. [Dkt. 30-1, ¶ 49]. The third arrest warrant

was also issued after Plaintiff had already been arrested twice for issues with the

same individual, LaJeffies Hill. Therefore, the facts in the complaint show that a

magistrate would have had sufficient evidence to approve an arrest warrant. That

means that Plaintiff does not plead facts supporting the contention that the

protective order was “material” because probable cause existed without that

information.


      The Amended Complaint indicates that the magistrate approving the

warrant may have had ample evidence, including victim statements, Plaintiff’s

prior history with the victim, and previous messages from Plaintiff’s alleged

                                                                                       13
Facebook account and phone. Therefore, Plaintiff does not rebut the

presumption of probable cause.


                       ii. Evidence for Probable Cause


      The alleged facts underlying the warrants further support a finding of

probable cause. “The probable cause determination depends on the facts

available to the officer ‘at the time of the arrest and immediately before it.”

Tuccio v. Papstein, 516 F.Supp.2d 199, 203 (D. Conn. 2007) (quoting Lowth v.

Town of Cheektowaga, 82 F.3d 563, 569 (2d Cir. 1996)). “When information is

received from a putative victim or an eyewitness, probable cause exists...unless

the circumstances raise doubt as to the person’s veracity. Curley v. Village of

Suffern, 268 F.3d 65, 70 (2d Cir. 2001) (quoting Singer v. Fulton County Sheriff, 63

F.3d 110, 119 (2d Cir. 1995)). Probable cause can still exist where “a police officer

was presented with different stories from an alleged victim and the arrestee.”

Curley, 268 F.3d at 70. “Once a police officer has a reasonable basis for believing

there is probable cause, he is not required to explore and eliminate every

theoretically plausible claim of innocence before making an arrest.” Ricciuti v.

N.Y.C. Transit Authority, 124 F.3d 123, 128 (2d Cir. 1997). It may have been better

procedure for the Defendant Officers to share information and investigate Ms.

Mayes’s version of events, especially in light of Ms. Mayes’s alleged conversation

with Officer McMorris. However, the officers’ failure to conduct a more thorough

investigation does not make the warrants invalid. See Curley, 268 F.3d at 70

(“Although a better procedure may have been for the officers to investigate

plaintiff’s version of events more completely, the arresting officer does not have

                                                                                   14
to prove plaintiff’s version wrong before arresting him.”) (internal citation

omitted). Each of the three warrants was based, in part, on the complaint of Ms.

Hill and on the initial alleged threatening Facebook and text messages. Before

the first alleged arrest, Ms. Hill submitted a “victim account report.” [Dkt. 30-1, ¶

17]. For each arrest, the officers relied on some combination of statements from

Hill, and Facebook and text messages on Hill’s phone. This evidence was

sufficient to establish probable cause. Once the Defendant Officers had probable

cause and obtained warrants, they did not have a duty to determine beyond all

doubt whether Ms. Mayes or Ms. Hill was in the right.


      For the foregoing reasons, Plaintiff’s claims against the Defendant Officers

for false arrest are dismissed.


             b. Malicious Prosecution


      An action for malicious prosecution requires a plaintiff to plead that “‘(1)

the defendant initiated or procured the institution of criminal proceedings against

the plaintiff; (2) the criminal proceedings have terminated in favor of the plaintiff;

(3) the defendant acted without probable cause; and (4) the defendant acted with

malice, primarily for a purpose other than that of bringing an offender to

justice…’” Ndoushani v. Southern Connecticut State University, 95 A.3d 1248,

1255 (Ct. App. Conn. 2014) (quoting Lo Sacco v. Young, 564 A.2d 610, cert denied,

568 A.2d 793 (1989)). To sustain a claim for malicious prosecution in violation of

the Fourth Amendment, a plaintiff must show “the initiation or pendency of

judicial proceedings.” Murphy v. Lynn, 118 F.3d 938, 944 (2d Cir. 1997). These


                                                                                     15
proceedings “may begin in any of a number of ways, e.g., by the filing of an

indictment, information, or other formal charge, or by an arraignment or a

preliminary hearing.” Id. Ms. Mayes does not allege that any judicial proceedings

were brought against her. She only alleges that warrants were issued for her

arrest. Therefore, Plaintiff cannot sustain a claim for malicious prosecution.


      D. Claim Against Steve McMorris for Violation of the Brady Rule


      Plaintiff alleges that Defendant McMorris violated the Brady Rule by

“withholding exculpatory evidence.” [Dkt. 30-1, ¶ 40]. Namely, Plaintiff alleges

that McMorris should have notified Officer Dragoi that LaJeffies Hill had filed a

false complaint against Plaintiff. [Id. at ¶ 42]. Defendant argues that the claims

against Defendant McMorris should be dismissed because Plaintiff does not

allege that McMorris was personally involved in the arrests and because

Defendant McMorris had no duty to share information with the other officer

defendants in order to prevent Plaintiff’s arrest. [Dkt. 18, at 10-12].


      First, “[u]nder Section 1983, liability can only be imposed against

defendants in their individual capacities for personal involvement in alleged

constitutional deprivation.” Platt v. Incorporated Village of Southhampton, 391

Fed. Appx. 62, 65 (2d Cir. 2010). Plaintiff does not allege that Defendant McMorris

was personally involved in any of the alleged arrests.


      Second, the Brady rule did not create a duty for Officer McMorris to share

information with other police officers. The Brady rule requires prosecutors to

share information with defense counsel prior to trial. See Brady v. Maryland, 373


                                                                                     16
U.S. 83, 87-88 (1963). The Brady rule does not impose duties on the day-to-day

workings of police officers with regard to warrant applications. The “exculpatory

evidence” referred to in case law discussion the Brady rule is evidence that could

be used by the defense at trial, not evidence that could be used to verify probable

cause.


         Plaintiff has not pleaded a cause of action against Officer McMorris.

Therefore, the claims against Officer McMorris must be dismissed.


   IV.      Conclusion

         Plaintiff fails to plead facts stating a claim for relief. Therefore, Defendants’

Motion to Dismiss is GRANTED. Plaintiff has also had the benefit of amending

her original complaint following Defendants’ motion to dismiss. As Plaintiff was

still unable to state a claim even with the opportunity to address Defendants’

legal challenges to the original Complaint, the Court is convinced that further

amendment would be futile. See Foman v. Davis, 371 U.S. 178, 182 (1962).

Accordingly, this dismissal is with prejudice. The Clerk is directed to close this

case.


                                                   IT IS SO ORDERED

                                                 __________/s/____________

                                                 Hon. Vanessa L. Bryant
                                                 United States District Judge


Dated at Hartford, Connecticut: March 25, 2019




                                                                                        17
